*223The opinion of the court was delivered by
Bennett, J.
On the trial it was admitted that two of the defendants were partners, and .that Caleb N. Sayles was not connected with them ; and the only question in the case is, can the court render judgment for the plaintiff against the two defendants and in favor of the other ? In 1835 the act was passed which authorized, in actions on contract, if it turned out that one of the defendants was not a party to it, he might recover his costs, and the plaintiff recover against the other defendants. This act was not carried into the revised statutes, which generally went into effect from and after the 1st day of July, A. D. 1840. The repeal of the existing acts of the legislature, by means of the revised statutes, was not to affect any civil suit pending at the time the repeal took effect.
The present suit was commenced in May, 1840 ; and the simple question is, at what time was the act of 1835 repealed ? Though the 1st section of the 111th chapter of the revised statutes provides for their going into effect after July 1, 1840, yet the 4th section enacts that, where any of the provisions of the revised statutes are made to go into operaation at any time before or after the first day of July, 1840, the corresponding provisions, if any, of the repealed statutes, shall cease to operate when, and shall continue in force until, the said new provisions shall go into operation. The act of 1835, relative to parties to actions, is one that is enumerated, in the 12th section, as among the'repealed acts..
By the 13th section of the same chapter, both the 25th and 28th chapters of the revised statutes, the former relating to courts, and the latter to process and judicial proceedings, went into operation on the 20th day of November, 1839. We think that when the revised statutes, relative to the same subject matter to which the act of 1835 relates, went into operation, the repeal of that act took effect under the provisions in the 4th section.
The result must be, the judgment of the county count is reversed.